Case 2:16-cv-03714-GW-AGR Document 2012-12 Filed 01/25/20 Page 1 of 3 Page ID
                                #:134589
                                                                             1


  1                          UNITED STATES OF AMERICA
                           UNITED STATES DISTRICT COURT
  2                       CENTRAL DISTRICT OF CALIFORNIA
                                 WESTERN DIVISION
  3
                                      - - -
  4                          HONORABLE GEORGE H. WU
                     UNITED STATES DISTRICT JUDGE PRESIDING
  5                                   - - -

  6
         THE CALIFORNIA INSTITUTE OF       )
  7      TECHNOLOGY,                       )
                                           )
  8                    PLAINTIFF,          )
                                           )       CASE NO.:
  9      VS.                               )       CV 16-3714-GW
                                           )
 10      BROADCOM LIMITED, ET AL.,         )
                                           )
 11                    DEFENDANT.          )
        ___________________________________)
 12

 13

 14
                      REPORTER'S TRANSCRIPT OF PROCEEDINGS
 15                              (A.M. SESSION)

 16                        WEDNESDAY, JANUARY 15, 2020

 17                           LOS ANGELES, CALIFORNIA

 18

 19

 20

 21

 22

 23                       LAURA MILLER ELIAS, CSR 10019
                         FEDERAL OFFICIAL COURT REPORTER
 24                      350 WEST 1ST STREET, ROOM 4455
                          LOS ANGELES, CALIFORNIA 90012
 25                             PH: (213)894-0374



                          UNITED STATES DISTRICT COURT
Case 2:16-cv-03714-GW-AGR Document 2012-12 Filed 01/25/20 Page 2 of 3 Page ID
                                #:134590
                                                                            52


  1                  So it has become a de facto standard, and I'll say

  2     what that means is Apple had, you know, kind of the market

  3     power, the presence in the market so when they say this is

  4     what we want, that's what they're going to get, and that's

  5     what Broadcom is going to provide.       And Broadcom answered

  6     that call.

  7                  If we look at Slide 37.    Since then, there are

  8     about 590 million of these infringing Wi-Fi chips in Apple

  9     products in the U.S. and over 990 million Broadcom chips in

 10     Apple's products outside the U.S.      There are total of about

 11     1.5 billion infringing Apple products and Broadcom chips.

 12                  Why was this invention demanded?     Why was it in

 13     demand?   Well, we'll show you again not just -- present to

 14     you not just the testimony of Dr. Shoemake, our expert, but

 15     you'll see the documents that Broadcom and Apple authored at

 16     the time.

 17                  For example, Apple, this is 43, explained that this

 18     is a presentation in October 2010 for its communication

 19     standards and architecture.      LDPC, more robust encoding by

 20     adding parity check-based error correction therefore proving

 21     link robustness.

 22                  You'll see Broadcom's documents.

 23                  Let's look at 34.   Again, that October 2000 team

 24     presentation where they -- they went and compared, you know,

 25     Caltech's technology to the other technology, here's what



                           UNITED STATES DISTRICT COURT
Case 2:16-cv-03714-GW-AGR Document 2012-12 Filed 01/25/20 Page 3 of 3 Page ID
                                #:134591
                                                                            71


  1

  2                           CERTIFICATE OF REPORTER

  3

  4     COUNTY OF LOS ANGELES        )

  5                                  )   SS.

  6     STATE OF CALIFORNIA          )

  7

  8     I, LAURA ELIAS, OFFICIAL REPORTER, IN AND FOR THE UNITED

  9     STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA,

 10     DO HEREBY CERTIFY THAT I REPORTED, STENOGRAPHICALLY, THE

 11     FOREGOING PROCEEDINGS AT THE TIME AND PLACE HEREINBEFORE SET

 12     FORTH; THAT THE SAME WAS THEREAFTER REDUCED TO TYPEWRITTEN

 13     FORM BY MEANS OF COMPUTER-AIDED TRANSCRIPTION; AND I DO

 14     FURTHER CERTIFY THAT THIS IS A TRUE AND CORRECT TRANSCRIPTION

 15     OF MY STENOGRAPHIC NOTES.

 16

 17

 18     DATE:   JANUARY 16, 2020________

 19

 20         /s/   LAURA MILLER ELIAS

 21     LAURA MILLER ELIAS, CSR 10019

 22     FEDERAL OFFICIAL COURT REPORTER

 23

 24

 25



                          UNITED STATES DISTRICT COURT
